Per Curiam. Appellant, Richard Dalton Richmond, by his attorney, Charles E. Tilmon, Jr., has filed a motion for rule on the clerk. His attorney admits that the record was tendered late.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam order dated February 5, 1979. In re: Belated Appeals in Criminal Cases, 265 Ark. 964; Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct.